              Case 3:21-cv-05685 Document 7 Filed 07/24/21 Page 1 of 5



     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 1
      Diane M. Doolittle (Bar No. 142046)
 2     dianedoolittle@quinnemanuel.com
       Margret M. Caruso (Bar No. 243473)
 3     margretcaruso@quinnemanuel.com
     555 Twin Dolphin Drive, 5th Floor
 4   Redwood Shores, California 94065-2139
 5   Telephone:     (650) 801-5000
     Facsimile:     (650) 801-5100
 6
     Attorneys for Plaintiffs Cruise LLC
 7   and GM Cruise Holdings LLC
 8   KIRKLAND & ELLIS LLP
 9    Dale Cendali (SBN 1969070)
       dale.cendali@kirkland.com
10   601 Lexington Avenue
     New York, New York 10022
11   Telephone:    (212) 446-4800
     Facsimile:    (212) 446-4900
12

13   KIRKLAND & ELLIS LLP
      Diana Torres (Bar No. 162284)
14    diana.torres@kirkland.com
     2049 Century Park East, Suite 3700
15   Los Angeles, California 90067
     Telephone:    (310) 552-4200
16

17   Attorneys for Plaintiff General Motors LLC

18                                UNITED STATES DISTRICT COURT

19                               NORTHERN DISTRICT OF CALIFORNIA
20   CRUISE LLC, a Delaware limited liability company,   CASE NO. 3:21-CV-05685
     GM CRUISE HOLDINGS LLC, a Delaware limited
21
     liability company, and GENERAL MOTORS LLC, a        PLAINTIFFS’ NOTICE OF ERRATA
22   Delaware limited liability company,

23                 Plaintiffs,
24          vs.
25
     FORD MOTOR COMPANY, a Delaware
26   corporation,

27                 Defendant.
28

                                                                          Case No. 3:21-CV-05685
                                     PLAINTIFFS’ NOTICE OF ERRATA
                 Case 3:21-cv-05685 Document 7 Filed 07/24/21 Page 2 of 5



 1          Plaintiffs Cruise LLC, GM Cruise Holdings LLC, and General Motors LLC (collectively
 2   “Plaintiffs”) through their undersigned counsel, and for its Notice of Errata, states as follows:
 3          1.       On July 23, 2021, Plaintiffs, through their undersigned counsel, filed its Complaint
 4   against Ford Motor Company for Federal Trademark Infringement; False Designation of Origin;
 5   Common Law Trademark Infringement; and Unfair Competition (“Complaint”).
 6          2.       In the Attestation on page 23 of the Complaint, Plaintiffs inadvertently cited to Local
 7   Rule 5-4, and instead should have cited to Local Rule 5-1(i)(3). A corrected Attestation page is
 8   attached hereto as Ex. A
 9                                                 Respectfully submitted,
10
     DATED: July 24, 2021                        QUINN EMANUEL URQUHART &
11
                                                 SULLIVAN, LLP
12

13
                                                   By /s/ Margret M. Caruso
14                                                   Diane M. Doolittle
15                                                   Margret M. Caruso
                                                     Attorneys for Plaintiffs Cruise LLC and GM
16                                                   Cruise Holdings LLC

17
     DATED: July 24, 2021                        KIRKLAND & ELLIS LLP
18

19

20                                                 By /s/ Dale Cendali
                                                     Dale Cendali
21
                                                     Diana Torres
22                                                   Attorneys for Plaintiff General Motors LLC

23

24

25

26

27

28

                                                       -2-                             Case No. 3:21-CV-05685
                                       PLAINTIFFS’ NOTICE OF ERRATA
              Case 3:21-cv-05685 Document 7 Filed 07/24/21 Page 3 of 5



                                             ATTESTATION
 1
            I, Dale Cendali, am the ECF user whose ID and password are being used to file the above
 2

 3   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that Diane Doolittle and Margret

 4   Caruso have concurred in the filing of the above document.
 5

 6                                                         /s/ Dale Cendali
 7                                                         Dale Cendali

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-                          Case No. 3:21-CV-05685
                                     PLAINTIFFS’ NOTICE OF ERRATA
Case 3:21-cv-05685 Document 7 Filed 07/24/21 Page 4 of 5




            EXHIBIT A
              Case 3:21-cv-05685 Document 7 Filed 07/24/21 Page 5 of 5



                                             ATTESTATION
 1
            I, Dale Cendali, am the ECF user whose ID and password are being used to file the above
 2

 3   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that Diane Doolittle and Margret

 4   Caruso have concurred in the filing of the above document.
 5

 6                                                      /s/ Dale Cendali
 7                                                      Dale Cendali

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -23-                           Case No. 21-5685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
